           Case 2:20-cv-03822-CFK Document 40 Filed 05/13/21 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ZACHARY GREENBERG,                             :     CIVIL ACTION
        Plaintiff,                             :
                                               :
      v.                                       :     NO. 20-3822
                                               :
JAMES C. HAGGERTY, et al.,                     :
          Defendants.                          :

                                       ORDER

      AND NOW, this 13th day of May 2021, it is hereby ORDERED that a Status

Conference is scheduled for Tuesday, June 22, 2021, at 10:00 a.m. before the Hon. Chad

F. Kenney. The conference will take place in Judge Kenney’s Chambers on the 6th floor

of the James A. Byrne Courthouse at 601 Market Street, Philadelphia, PA 19106.



                                                     BY THE COURT:

                                                     /s/ Chad F. Kenney

                                                     CHAD F. KENNEY, JUDGE




                                           1
